Exhibit 4.6

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 29,
2016, is made and entered into by and among FinTech Acquisition Corp., a
Delaware corporation (the “Company”), FTVENTURES III, L.P., a Delaware limited
partnership (“FTVIII”), FTVENTURES III-N, L.P., a Delaware limited partnership
(“FTVIIIN”),FTVENTURES III-T, L.P., a Delaware limited partnership (“FTVIIIT”
and, together with FTVIII and FTVIIIN, the “FTV Holders”), and the other
stockholders of the Company signatory hereto (the “CC Shareholders” and,
together with the FTV Holders, the “Holders”).

 

RECITALS



 WHEREAS, the Company, FinTech Merger Sub, Inc., a Delaware corporation and
wholly owned subsidiary of the Company (“Merger Sub”), and FTS, have entered
into an Agreement and Plan of Merger, dated March 7, 2016 (as amended from time
to time, the “Merger Agreement”), pursuant to which FTS is to merge with and
into Merger Sub (the “Merger”);

 

WHEREAS, the Holders are shareholders of FTS and in connection with and upon the
closing of the Merger (the “Closing”), will receive an aggregate of 17,000,000
shares of the Company’s common stock, $0.001 par value per share (“Common
Stock”) as a portion of the consideration paid to the Holders in the Merger (the
“Shares”);

 

WHEREAS, the parties hereto desire to enter into this Agreement in order to
grant the Holders certain registration rights as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

1.1.Definitions. The terms defined in this Article 1 shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

1.1.1.“Adverse Disclosure” shall mean any public disclosure of material
non-public information, which disclosure, in the good faith judgment of the
Board (upon the advice of legal counsel) (i) would be required to be made in any
Registration Statement or Prospectus in order for the applicable Registration
Statement or Prospectus not to contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein (in the case of any Prospectus and any preliminary Prospectus, in the
light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.

 

1.1.2.“Agreement” shall have the meaning given in the Preamble.

 

1.1.3.“Board” shall mean the Board of Directors of the Company.

 

1.1.4.“CC Shareholders” shall have the meaning given in the Preamble.

 

1.1.5.“Closing” shall have the meaning given in the Recitals hereto.

 

1.1.6.“Commission” shall mean the Securities and Exchange Commission.

 

1.1.7.“Common Stock” shall have the meaning given in the Recitals hereto.

 

1.1.8.“Company” shall have the meaning given in the Preamble.

 



 

 

 

1.1.9.“Demand Registration” shall have the meaning given in subsection 4.1.1.

 

1.1.10.“Demanding Holders” shall have the meaning given in subsection 4.1.1.

 

1.1.11.“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

1.1.12.“Follow-On Offering” shall have the meaning given in Section 2.1.1.

 

1.1.13.“Follow-On Registration Statement” shall have the meaning given in
Section 2.1.1.

 

1.1.14.“Follow-On Underwriting Agreement” shall have the meaning given in
subsection 2.1.4

 

1.1.15.“Founder Registration Rights Agreement” shall mean the registration
rights agreement dated as of February 12, 2015, by and among the Company, Daniel
G. Cohen, Betsy Z. Cohen, DGC Family FinTech Trust, Frank Mastrangelo, James J.
McEntee, III, Shami Patel, Walter Beach and FinTech Investor Holdings, LLC.

 

1.1.16.“Holders” shall have the meaning given in the Preamble.

 

1.1.17.“Maximum Number of Securities” shall have the meaning given in subsection
4.2.2.

 

1.1.18.“Merger” shall have the meaning given in the Recitals hereto.

 

1.1.19.“Merger Agreement” shall have the meaning given in the Recitals hereto.

 

1.1.20.“Merger Sub” shall have the meaning given in the Recitals hereto.

 

1.1.21.“Misstatement” shall mean an untrue statement of a material fact or an
omission to state a material fact required to be stated in a Registration
Statement, preliminary Prospectus or Prospectus, or necessary to make the
statements in a Registration Statement, preliminary Prospectus or Prospectus, in
the light of the circumstances under which they were made, not misleading.

 

1.1.22.“Piggy-back Registration” shall have the meaning given in Section 4.2.1.

 

1.1.23.“Pro Rata” shall mean the proportion calculated by dividing the
respective number of Registrable Securities that each Demanding Holder has
requested be included in a Registration and the aggregate number of Registrable
Securities that the Demanding Holders collectively requested be included in such
Registration.

 

1.1.24.“Prospectus” shall mean the prospectus included in any Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all post-effective amendments and including all materials
incorporated by reference in such prospectus.

 

1.1.25.“Registrable Security” shall mean (a) the Shares, (b) any other shares of
Common Stock issued or issuable with respect to any Shares by way of a stock
dividend or stock split or in connection with a combination of stock,
acquisition, recapitalization, consolidation, reorganization, stock exchange,
stock reconstruction and amalgamation or contractual control arrangement with,
purchasing all or substantially all of the assets of, or engagement in any other
similar transaction and (c) any other Common Stock acquired by the Holders prior
to the consummation of the Follow-On Offering; provided, however, that, as to
any particular Registrable Security, such securities shall cease to be
Registrable Securities when: (i) such securities shall have been sold or
distributed in accordance with a Registration Statement or Rule 144 under the
Securities Act; (ii) such securities shall have ceased to be outstanding;
(iii) such securities have been sold to, or through, a broker, dealer or
underwriter in a public distribution or other public securities transaction or
(iv) such securities have been repurchased by the Company.

 

1.1.26.“Registration” shall mean a registration effected by preparing and filing
a Registration Statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such Registration Statement becoming effective.

 



 2 

 

 

1.1.27.“Registration Expenses” shall mean the out-of-pocket expenses of a
Registration, including, without limitation, the following:

 

(A) all registration, qualification and filing fees (including fees with respect
to filings required to be made with the Financial Industry Regulatory Authority
and any securities exchange on which the Common Stock is then listed);

 

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(C) printing, messenger, telephone and delivery expenses;

 

(D) reasonable fees and disbursements of counsel for the Company;

 

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

 

(F) in connection with each Demand Registration, Follow-On Offering, Piggy-back
Registration or Shelf Takedown, the Company shall reimburse the Holders of
Registrable Securities included in such registration or offering for reasonable
fees and disbursements of one counsel designated by the holders of a majority of
the Registrable Securities included in such registration or offering (the
“Counsel Fees”) up to $25,000 for each such Demand Registration, Piggyback
Registration or Shelf Takedown and up to $50,000 in the Follow-On Offering;
provided, however that the aggregate amount of such reimbursements shall not
exceed $125,000 (the “Counsel Fee Cap”); provided, further, that, for the
avoidance of doubt, the Holders of Registrable Securities included in any such
Demand Registration, Follow-On Offering, Piggyback Registration or Shelf
Takedown shall bear and pay all Counsel Fees incurred in connection with such
registration or offering in excess of the Counsel Fee Cap. For the avoidance of
doubt, each Holder that sells securities pursuant to a Demand Registration,
Follow-On Offering, Piggy-back Registration or Shelf Takedown hereunder shall
bear and pay all underwriting discounts and commissions and brokerage fees
applicable to the securities sold for such Holder’s account.

 

1.1.28.“Registration Statement” shall mean any registration statement that
covers the Registrable Securities (including the Follow-On Registration
Statement and FTV Shelf Registration Statement, as applicable) pursuant to the
provisions of this Agreement, including the Prospectus included in such
registration statement, amendments (including post-effective amendments) and
supplements to such registration statement, and all exhibits to and all
materials incorporated by reference in such registration statement.

 

1.1.29.“Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

 

1.1.30.“Shares” shall have the meaning given in the Recitals hereto.

 

1.1.31.“Shelf Supplement” shall have the meaning given in subsection 3.1.2.

 

1.1.32.“Shelf Takedown” shall have the meaning given in subsection 3.1.2.

 

1.1.33.“Shelf Takedown Notice” shall have the meaning given in subsection 3.1.2.

 

1.1.34.“Underwriter” shall mean a securities dealer who purchases any
Registrable Securities as principal in an Underwritten Offering and not as part
of such dealer’s market-making activities.

 

1.1.35.“Underwritten Registration” or “Underwritten Offering” shall mean a
Registration in which securities of the Company are sold to an Underwriter in a
firm commitment underwriting for distribution to the public.

 



 3 

 

 

ARTICLE 2.
FOLLOW-ON OFFERING

 

2.1.Follow-On Registration Statement.

 

2.1.1.The Company shall: (i) no later than 180 days following the Closing file
with the Commission a Registration Statement on Form S-1 or Form S-3, if
available, or any successor form (the “Follow-On Registration Statement”); (ii)
use commercially reasonable best efforts and act in good faith to cause the
Follow-On Registration Statement to be declared effective by the Commission as
soon as practicable thereafter; and (iii) use commercially reasonable best
efforts to consummate within twelve months following the Closing a registered
underwritten public offering of Common Stock, including the Registrable
Securities then held by the Holders set forth on Annex I hereto for an offering
to be made in accordance with the methods of distribution elected by such
Holders and set forth in the Follow-On Registration Statement (the “Follow-On
Offering”).

 

2.1.2.The Company shall give written notice of the proposed filing of the
Follow-On Registration Statement to Holders as soon as practicable but not less
than thirty (30) days before the anticipated filing date of the Follow-On
Registration Statement, which notice shall (a) describe the proposed amount of
Common Stock to be registered in the Follow-On Offering and the name of the
proposed managing underwriter or underwriters and (b) offer to all Holders the
opportunity to register the sale of such number of Registrable Securities as
such Holders may request in writing within fifteen (15) business days after
receipt of such written notice.

 

2.1.3.The Follow-On Offering shall be in the form of an Underwritten Offering.
The Holders shall have the right to select the underwriter(s), investment
banker(s) and/or manager(s) to administer the Follow-On Offering, subject to the
consent of the Company, which consent shall not be unreasonably withheld.

 

2.1.4.The aggregate number of shares or dollar amount of Common Stock to be
registered and sold in the Follow-On Offering shall be determined by the Company
in consultation with the Underwriters, based on market conditions at the time of
the Follow-On Offering. The consummation of the Follow-On Offering shall be
subject to the satisfaction of any terms and conditions set forth in the
underwriting agreement entered into with respect to the Following-On Offering
(the “Follow-On Underwriting Agreement”).

 

2.1.5.For the avoidance of doubt, any Registration effected pursuant to Section
2.1 hereof shall not be counted as a Registration pursuant to a Demand
Registration effected under Section 4.1.1. hereof.

 

2.1.6.Price and Underwriting Discounts. The price per share of Common Stock to
be sold in the Follow-On Offering shall be proposed by the underwriter(s) for
the Follow-On Offering immediately prior to the execution of the Follow-On
Underwriting Agreement, subject to approval by the holders of a majority of the
Shares of Common Stock included in the Follow-On Offering. The underwriting
discount and other financial terms set forth in the Follow-On Underwriting
Agreement shall be agreed upon by the Underwriter(s) of the Follow-On Offering
and the holders of a majority of the Registrable Securities included in the
Follow-On Offering.

 

2.1.7.No Cut-Back. The number of shares a Holder intends to sell in the
Follow-On Offering shall not be reduced pursuant to any attempt by other holders
attempting to exercise their rights under the Founder Registration Rights
Agreement or separate written contractual arrangements. The Company shall not be
permitted to sell shares in the Follow-On Offering.

 



 4 

 

 

ARTICLE 3.
SHELF REGISTRATION

 

3.1.Shelf Registration Statement.

 

3.1.1.As promptly as reasonably practicable following the earlier of (a) the
one-year anniversary of this Agreement, or (b) the consummation of the Follow-On
Offering, the Company shall (i) prepare and file with (or confidentially submit
to) the Commission a Registration Statement on Form S-3 or any successor form
for an offering to be made on a delayed or continuous basis pursuant to Rule 415
under the Securities Act or any successor rule thereto (the “FTV Shelf
Registration Statement”) that covers all Registrable Securities then held by the
FTV Holders for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 under the Securities Act or any successor rule thereto in accordance
with the methods of distribution elected by such FTV Holders and set forth in
the FTV Shelf Registration Statement as permitted by this Agreement and (ii) use
commercially reasonable best efforts and act in good faith to cause the FTV
Shelf Registration Statement to be declared effective by the Commission as soon
as practicable thereafter (the date the FTV Shelf Registration Statement is
declared effective by the Commission being the “FTV Shelf Effective Date”);
provided, however, that the Company shall not be obligated to effect a
Registration pursuant to Section 3.1 hereof if a Form S-3 is not available for
such offering. The Company shall prepare and file with the Commission such
amendments, post-effective amendments and supplements, including Shelf
Supplements, to such Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities subject thereto for a period
ending on the earlier of 36 months after effective date of such Registration
Statement and the date on which all the Registrable Securities subject thereto
have been sold or distributed pursuant to such Registration Statement.

 

3.1.2.At any time that the FTV Shelf Registration Statement is effective, if an
FTV Holder of Registrable Securities covered by the FTV Shelf Registration
Statement delivers a notice to the Company (a “Shelf Takedown Notice”) stating
that the holder intends to effect an offering of all or part of its Registrable
Securities included in the FTV Shelf Registration Statement (a “Shelf Takedown”)
and the Company is eligible to use the FTV Shelf Registration Statement for such
Shelf Takedown, then the Company shall take all actions reasonably required,
including amending or supplementing (a “Shelf Supplement”) the FTV Shelf
Registration Statement, to enable such Registrable Securities to be offered and
sold as contemplated by such Shelf Takedown Notice. Each Shelf Takedown Notice
shall specify the number of Registrable Securities to be offered and sold under
the Shelf Takedown. Except as set forth in Section 3.1.3 hereof, the Company
shall not be obligated to effect requests set forth in a Shelf Takedown Notice
through an Underwritten Offering.

 

3.1.3.A majority-in-interest of the Demanding Holders initiating any Shelf
Takedown shall have the right to demand an offering in the form of an
Underwritten Offering if the proceeds of such offering is reasonably expected to
exceed $25,000,000 in the aggregate. If any Shelf Takedown is an Underwritten
Offering, the holders of a majority of the Registrable Securities participating
in such Underwritten Offering shall have the right to select the investment
banker(s) and manager(s) to administer the offering related to such Shelf
Takedown, subject to the consent of the Company, which consent shall not be
unreasonably withheld.

 

3.1.4.If an FTV Holder of Registrable Securities wishes to engage in an
underwritten block trade off an FTV Shelf Registration Statement (a “Block
Trade”), then such FTV Holder shall notify the Company of such Block Trade not
less than five (5) business days prior to the day such offering is to commence.
The Company shall use commercially reasonable best efforts to facilitate and
consummate such offering (which may close as early as three business days after
the date it commences); provided that the FTV Holder shall use commercially
reasonable best efforts to work with the Company and the Underwriters prior to
making such request in order to facilitate preparation of the Registration
Statement, Prospectus and other offering documentation related to the Block
Trade. The Company shall, at the request of the FTV Holder, file any prospectus
supplement or any post-effective amendments and otherwise take any reasonable
action necessary to include therein all disclosure and language deemed necessary
or advisable by the FTV Holder to effect such Block Trade. An FTV Holder of
Registrable Securities shall be entitled to engage in underwritten Block Trades
without any limitation based on the expected proceeds of such transaction;
provided, however, that the applicable FTV Holder(s) shall (i) be entitled to
two underwritten Block Trades representing proceeds of less than $25,000,000
each under this Agreement with all reasonable fees and expenses paid for by the
Company as otherwise set forth herein and (ii) to the extent there are more than
two (2) underwritten Block Trades representing proceeds of less than
$25,000,000, the applicable FTV Holder(s) shall reimburse the Company for the
reasonable fees and expenses of the Company’s independent registered public
accountants and counsel for the Company incurred in connection with any such
additional underwritten Block Trades.

 



 5 

 

 

3.1.5.Price and Underwriting Discounts. In the case of an underwritten Shelf
Takedown or Block Trade, the price, underwriting discount and other financial
terms of the underwriting agreement for the Shelf Takedown or Block Trade shall
be determined by the holders of a majority of the Registrable Securities
included in such Underwritten Offering.

 

3.1.6.No Cut-Back. The number of Shares an FTV Holder intends to sell pursuant
to a Shelf Takedown shall not be reduced pursuant to any attempt by other
holders attempting to exercise their rights under the Founder Registration
Rights Agreement or separate written contractual arrangements.

 

3.1.7.Restrictions on Shelf Takedowns. The Company may postpone for up to 60
days the filing of any Shelf Supplement if the Shelf Supplement or related
Registration Statement is required under applicable law, rule or regulation to
contain (i) financial statements that are, in the Company’s reasonable belief
(upon advice of legal counsel), unavailable to the Company for reasons beyond
the Company’s control, (ii) audited financial statements as of a date other than
the Company’s fiscal year end (unless the FTV Holders requesting the Shelf
Takedown or Block Trade agree to pay the reasonable expenses of this audit),
(iii) pro forma financial statements that are required to be included in
a registration statement, or if the Board determines in its reasonable good
faith judgment (upon advice of legal counsel) that such Shelf Supplement would
(x) materially interfere with a pending significant acquisition, corporate
organization or pending offering of the Company’s debt or equity securities, (y)
require the Company to make an Adverse Disclosure or (z) render the Company
unable to comply with requirements under the Securities Act or Exchange
Act; provided, that in such event the holders of a majority-in-interest of the
Registrable Securities initiating a Shelf Takedown shall be entitled to withdraw
such request and, if such request is withdrawn, such Shelf Takedown shall not
count as one of the permitted Shelf Takedowns for the purposes of Section 3.1.3
and the Company shall pay all Registration Expenses in connection with
such Shelf Takedown, if any. The Company may delay a Shelf Takedown hereunder
twice in any period of twelve consecutive months.

 

ARTICLE 4.
DEMAND AND PIGGYBACK REGISTRATION RIGHTS

 

If (i) the FTV Shelf Registration Statement is not declared effective by the
Commission on or prior to the date that is 120 days after the consummation of
the Follow-On Offering, or (ii) at any time during the 24 month period following
the FTV Shelf Effective Date, the FTV Shelf Registration Statement is not
available to the FTV Holders (except for any unavailability resulting from
information supplied by or on behalf of an FTV Holder for use in the FTV Shelf
Registration Statement being incorrect or incomplete), the FTV Holders shall
have the registration rights set forth in this Article 4. 

 

4.1.Demand Registration Rights.

 

4.1.1.Request for Registration. Subject to the provisions of Section 4.3 hereof,
any FTV Holders may make a written demand (the “Demanding Holders”) for
Registration under the Securities Act of all or part of their Registrable
Securities, which written demand shall describe the amount and type of
securities to be included in such Registration and the intended method(s) of
distribution thereof (such written demand a “Demand Registration”). The Company
shall, not more than forty five (45) days after the Company’s receipt of the
Demand Registration, file a Registration Statement on Form S-1 or any similar
long-form registration statement that may be available at that time with respect
to all Registrable Securities requested by the Demanding Holders pursuant such
Demand Registration, and shall use commercially reasonable best efforts to cause
such Registration Statement to be declared effective by the Commission as soon
as practicable thereafter; provided, however, that the Company may use
a Registration Statement on Form S-3 or any successor form thereto if the
Company would qualify to use such form within 30 days after the date on which
the initial demand request is given and the Company shall not be required to
file such Registration Statement until it is so qualified.

 



 6 

 

 

4.1.2.Effective Registration. Notwithstanding the provisions of Section 4.1.1 or
any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (A) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and remains in effect for 12 months and the Company has complied with all of its
obligations under this Agreement with respect thereto; provided, however, that
if after such Registration Statement has been declared effective, an offering of
Registrable Securities in a Registration pursuant to a Demand Registration is
subsequently interfered with by any stop order or injunction of the Commission,
federal or state court or any other governmental agency (except for a stop order
or injunction resulting from information supplied by or on behalf of a Demanding
Holder for use in the Registration Statement being incorrect or incomplete) the
Registration Statement with respect to such Registration shall be deemed not to
have been declared effective, unless and until, (i) such stop order or
injunction is removed, rescinded or otherwise terminated, and (ii) a
majority-in-interest of the Demanding Holders initiating such Demand
Registration thereafter affirmatively elect to continue with such Registration
and accordingly notify the Company in writing, but in no event later than five
(5) days, of such election; and (B) all Registrable Securities requested to be
registered are registered under the Securities Act; and, provided, further, that
the Company shall not be obligated or required to file another Registration
Statement until the Registration Statement that has been previously filed with
respect to a Registration pursuant to a Demand Registration becomes effective or
is subsequently terminated. In the event that the Company has given the
applicable FTV Holders notice of suspension of sales pursuant to Section 5.4
hereof, a Registration pursuant to a Demand Registration shall not count as a
Registration unless and until the Registration Statement has been declared
effective by the Commission and remains in effect for 12 months, as extended by
the number of days during the period from and including the date of the giving
of such suspension notice to and including the date on which such Holders
receive notice in writing from the Company that the use of the Prospectus may be
resumed.

 

4.1.3.Underwritten Offering. A majority-in-interest of the Demanding Holders
initiating any Demand Registration shall have the right to demand an offering in
the form of an Underwritten Offering if the proceeds of such offering are
reasonably expected to exceed $25,000,000 in the aggregate. The holders of a
majority of the Registrable Securities included in any Demand Registration shall
have the right to select the investment banker(s) and manager(s) to administer
the offering, subject to the consent of the Company, which consent shall not be
unreasonably withheld.

 

4.1.4.Demand Registration Withdrawal. A majority-in-interest of the Demanding
Holders initiating a Demand Registration pursuant to a Registration under
subsection 4.1.1 shall have the right in their sole discretion to withdraw a
Registration pursuant to such Demand Registration upon written notification to
the Company and the Underwriter or Underwriters (if any) of their intention to
withdraw such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with a Registration pursuant to
a Demand Registration prior to withdrawal by the applicable FTV Holders under
this subsection 4.1.4.

 

4.1.5.Price and Underwriting Discounts. In the case of an underwritten Demand
Registration requested by FTV Holders pursuant to this Agreement, the price,
underwriting discount and other financial terms of the underwriting agreement
for the Registrable Securities shall be determined by the holders of a majority
of the Registrable Securities included in such Underwritten Offering.

 

4.1.6.No Cut-Back. The number of Shares an FTV Holder intends to sell pursuant
to a Demand Registration shall not be reduced pursuant to any attempt by other
holders attempting to exercise their rights under the Founder Registration
Rights Agreement or separate written contractual arrangements.

 



 7 

 

 

4.2.Piggy-back Registration Rights.

 

4.2.1.Piggy-back Rights. If the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of Common Stock,
or securities or other obligations exercisable or exchangeable for, or
convertible into Common Stock, for its own account or for the account of
stockholders of the Company (or by the Company and by the stockholders of the
Company), other than a Registration Statement (i) filed in connection with any
employee stock option or other benefit plan, (ii) for an exchange offer or
offering of securities solely to the Company’s existing stockholders, (iii) for
an offering of debt that is convertible into equity securities of the Company,
or (iv) for a dividend reinvestment plan, then the Company shall give written
notice of such proposed filing to the FTV Holders of Registrable Securities as
soon as practicable but not less than fifteen (15) days before the anticipated
filing date of such Registration Statement, which notice shall (A) describe the
amount and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, in such offering, and (B) offer to all of FTV Holders of
Registrable Securities the opportunity to register the sale of such number of
Registrable Securities as such FTV Holders may request in writing within ten
(10) days after receipt of such written notice (such Registration a “Piggy-back
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggy-back Registration and shall use
commercially reasonable best efforts to cause the managing Underwriter or
Underwriters of a proposed Underwritten Offering to permit the Registrable
Securities requested by the FTV Holders pursuant to this subsection 4.2.1 to be
included in a Piggy-back Registration on the same terms and conditions as any
similar securities of the Company included in such Registration and to permit
the sale or other disposition of such Registrable Securities in accordance with
the intended method(s) of distribution thereof. All such FTV Holders proposing
to distribute their Registrable Securities through an Underwritten Offering
under this subsection 4.2.1 shall enter into an underwriting agreement in
customary form with the Underwriter(s) selected for such Underwritten Offering.
The Company may postpone or withdraw the filing or the effectiveness of a
Piggy-back Registration at any time in its sole discretion.

 

4.2.2.Reduction of Piggy-back Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggy-back
Registration, in good faith, advises the Company and the FTV Holders of
Registrable Securities participating in the Piggy-back Registration in writing
that the dollar amount or number of the shares of Common Stock that the Company
desires to sell, taken together with (i) the shares of Common Stock, if any, as
to which Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the FTV Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which registration
has been requested pursuant Section 4.2.1 hereof, and (iii) the shares of Common
Stock, if any, as to which Registration has been requested pursuant to separate
written contractual piggy-back registration rights of other stockholders of the
Company, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then:

 

(a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the shares of Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the shares of Common Stock or other equity securities, if any, as to
which Registration has been requested pursuant to written contractual piggy-back
registration rights pursuant to the Founder Registration Rights Agreement, which
can be sold without exceeding the Maximum Number of Securities; (C) third, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), the Registrable Securities of FTV Holders
exercising their rights to register their Registrable Securities pursuant to
Section 4.2.1 hereof, Pro Rata, which can be sold without exceeding the Maximum
Number of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
the shares of Common Stock, if any, as to which Registration has been requested
pursuant to written contractual piggy-back registration rights of other
stockholders of the Company, which can be sold without exceeding the Maximum
Number of Securities; and

  

 8 

 

 

(b) If the Registration is pursuant to a request by persons or entities other
than the FTV Holders of Registrable Securities, then the Company shall include
in any such Registration (A) first, the shares of Common Stock or other equity
securities, if any, of such requesting persons or entities, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the shares of Common Stock or other equity securities, if any, as to
which Registration has been requested pursuant to written contractual piggy-back
registration rights pursuant to the Founder Registration Rights Agreement, which
can be sold without exceeding the Maximum Number of Securities; (C) third, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), the Registrable Securities of FTV Holders
exercising their rights to register their Registrable Securities pursuant to
Section 4.2.1, Pro Rata, which can be sold without exceeding the Maximum Number
of Securities; (D) fourth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (A), (B) and (C), the shares of
Common Stock or other equity securities that the Company desires to sell which
can be sold without exceeding the Maximum Number of Securities; and (E) fifth,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (A), (B), (C) and (D), the shares of Common Stock or other
equity securities for the account of other persons or entities that the Company
is obligated to register pursuant to separate written contractual arrangements
with such persons or entities, which can be sold without exceeding the Maximum
Number of Securities.

 

4.2.3.Piggy-back Registration Withdrawal. Any FTV Holder of Registrable
Securities shall have the right to withdraw from a Piggy-back Registration for
any or no reason whatsoever upon written notification to the Company and the
Underwriter or Underwriters (if any) of his, her or its intention to withdraw
from such Piggy-back Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to such Piggy-back
Registration. The Company (in its sole discretion or at the result of a request
for withdrawal by persons pursuant to separate written contractual obligations)
may postpone or withdraw the filing or effectiveness of a Piggy-back
Registration. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with the Piggy-back Registration prior to its withdrawal under this
subsection 4.2.3.

 

4.2.4.Unlimited Piggy-back Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 4.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 3.1
hereof.

 

4.3.Restrictions on Registration Rights. The Company shall not be obligated to
effect more than three (3) Registrations pursuant to a Demand Registration under
this Agreement, and furthermore the Company shall not be obligated to effect any
Demand Registration within 90 days after the effective date of a previous
Demand Registration or a previous Piggy-back Registration in which FTV Holders
of Registrable Securities were permitted to register, and actually sold, 80% of
the Registrable Securities requested to be included therein. The Company may
postpone for up to 60 days the filing or effectiveness of a Registration
Statement for a Demand Registration if the Registration Statement is required
under applicable law, rule or regulation to contain (i) financial statements
that are, in the Company’s reasonable belief (upon advice of legal counsel),
unavailable to the Company for reasons beyond the Company’s control, (ii)
audited financial statements as of a date other than the Company’s fiscal year
end (unless the FTV Holders requesting Registration agree to pay the reasonable
expenses of this audit), (iii) pro forma financial statements that are required
to be included in a registration statement, or if the Board determines in its
reasonable good faith judgment (upon advice of legal counsel) that such
Demand Registration would (x) materially interfere with a pending significant
acquisition, corporate organization or pending offering of the Company’s debt or
equity securities, (y) require the Company to make an Adverse Disclosure or (z)
render the Company unable to comply with requirements under the Securities Act
or Exchange Act; provided, that in such event the FTV Holders initiating a
Demand Registration shall be entitled to withdraw such request and, if such
request is withdrawn, such Demand Registration shall not count as one of the
permitted Demand Registrations hereunder and the Company shall pay
all Registration Expenses in connection with such Registration. The Company may
delay a Demand Registration hereunder twice in any period of twelve consecutive
months.

 



 9 

 

 

ARTICLE 5.
COMPANY PROCEDURES

 

5.1.General Procedures. At any time during which the Company is required to
effect the Registration of Registrable Securities pursuant to this Agreement,
the Company shall use commercially reasonable best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended plan of distribution thereof, and pursuant thereto the Company
shall:

 

5.1.1.prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use commercially
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until the earlier of (i) (A) with respect to a Demand
Registration, 12 months after the effective date of the Registration Statement,
extended as necessary in accordance with Section 5.4., and (B) with respect to
the FTV Shelf Registration Statement, 36 months after the effective date
thereof; and (ii) the date on which all the Registrable Securities subject
thereto have been sold or distributed pursuant to such Registration Statement.;

 

5.1.2.prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until the earlier of (i) (A) with respect to a Demand Registration, 12 months
after the effective date of the Registration Statement, extended as necessary in
accordance with Section 5.4., and (B) with respect to the FTV Shelf Registration
Statement, 36 months after the effective date thereof; and (ii) the date on
which all the Registrable Securities subject thereto have been sold or
distributed pursuant to such Registration Statement;

 

5.1.3.prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such documents as proposed to be filed with
such Registration Statement (including each preliminary Prospectus), and each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration and the legal counsel for any such Holders may reasonably request
in order to facilitate the disposition of the Registrable Securities owned by
such Holders.

 

5.1.4.permit the Holders, the Underwriters, if any, and any counsel or
accountant of the Holders or Underwriters to participate in the preparation of
the Registration Statement and any documents in connection therewith, and cause
the Company’s directors, officers and employees to supply all information
required by applicable law, rule or regulation to be included in the
Registration Statement or reasonably requested by any such Holder, Underwriter,
counsel or accountant. The Underwriters, Holders of Registrable Securities
included in such registration and such Holders’ legal counsel shall have the
opportunity to review and comment on all such documents proposed to be filed in
connection with a Registration, including pursuant to this Article 5;

 



 10 

 

 

5.1.5.prior to any public offering of Registrable Securities, use commercially
reasonable best efforts to (A) register or qualify the Registrable Securities
covered by the Registration Statement under such securities or “blue sky” laws
of such jurisdictions in the United States as the Holders of Registrable
Securities included in such Registration Statement (in light of their intended
plan of distribution) may reasonably request and (B) take such action necessary
to cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be reasonably necessary or advisable to
enable the Holders of Registrable Securities included in such Registration
Statement to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify or take any action to which it would be subject
to general service of process or taxation in any such jurisdiction where it is
not then otherwise so subject;

 

5.1.6.use commercially reasonable best efforts to cause all such Registrable
Securities to be listed on each securities exchange or automated quotation
system on which similar securities issued by the Company are then listed;

 

5.1.7.provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

 

5.1.8.advise each participating Holder of such Registrable Securities, promptly
after it shall receive notice or obtain knowledge thereof, of the issuance of
any stop order by the Commission suspending the effectiveness of such
Registration Statement or the initiation or threatening of any proceeding for
such purpose and promptly use commercially reasonable best efforts to prevent
the issuance of any stop order or to obtain its withdrawal if such stop order
should be issued;

 

5.1.9.at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each
participating Holder of such Registrable Securities or its counsel;

 

5.1.10.notify the participating Holders at any time when a Prospectus relating
to such Registration Statement is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement, as then in effect, includes a Misstatement, and
then to correct such Misstatement as set forth in Section 5.4 hereof;

 

5.1.11.in the event of an Underwritten Offering, permit the participating
Holders to rely on any “cold comfort” letter from the Company’s independent
registered public accountants provided to the managing Underwriter of such
offering;

 

5.1.12.in the event of an Underwritten Offering, permit the participating
Holders to rely on any opinion(s) of counsel representing the Company for the
purposes of such Registration issued to the managing Underwriter of such
offering covering legal matters with respect to the Registration;

 

5.1.13.in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 

5.1.14.make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder,
and which requirement will be deemed to be satisfied if the Company timely files
complete and accurate information on Forms 10-Q, 10-K and 8-K under the Exchange
Act and otherwise complies with Rule 158 under the Securities Act;

 

5.1.15.if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $25,000,000, use its commercially
reasonable efforts to make available senior executives of the Company to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter or Holder in any Underwritten Offering; and

 

5.1.16.otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 



 11 

 

 

5.2.Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company.

 

5.3.Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and the Holders, as
applicable, and (ii) completes and executes all customary questionnaires, powers
of attorney, indemnities, lock-up agreements, underwriting agreements and other
customary documents as may be reasonably required under the terms of such
underwriting arrangements.

 

5.4.Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until he, she or it is advised in writing by the Company that the use
of the Prospectus may be resumed and he, she or it has received copies of a
supplemented or amended Prospectus correcting the Misstatement (it being
understood that the Company hereby covenants to prepare and file such supplement
or amendment as soon as reasonably practicable after the time of such notice)
and, if so directed by the Company, each Holder shall deliver to the Company (at
the Company's expense) all copies, other than permanent file copies then in such
holder's possession, of the Prospectus covering such Registrable Securities at
the time of receipt of such notice. If the continued use of a Registration
Statement in respect of any Registration at any time would require under
applicable law, rule or regulation the Registration Statement to contain (i)
financial statements that are, in the Company’s reasonable belief (upon advice
of legal counsel), unavailable to the Company for reasons beyond the Company’s
control, (ii) audited financial statements as of a date other than the Company’s
fiscal year end (unless the applicable Holders agree to pay the reasonable
expenses of this audit), (iii) pro forma financial statements that are required
to be included in a registration statement, or if the Board determines in its
reasonable good faith judgment (upon advice of legal counsel) that such
Registration Statement would (x) materially interfere with a pending significant
acquisition, corporate organization or pending offering of the Company’s debt or
equity securities, (y) require the Company to make an Adverse Disclosure or (z)
render the Company unable to comply with requirements under the Securities Act
or Exchange Act, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for a reasonable period of time, as
determined in good faith by the Company, but in no event for more than 60 days.
In the event the Company exercises its rights under the preceding sentence, the
Holders agree to suspend, immediately upon their receipt of the notice referred
to above, their use of the Prospectus relating to any Registration in connection
with any sale or offer to sell Registrable Securities. The Company shall
immediately notify the Holders of the expiration of any period during which it
exercised its rights under this Section 5.4. In the event that the Company has
given Holders notice of suspension of sales pursuant to this Section 5.4, the
applicable time period set forth in Section 4.1.1 during which a Registration
Statement is to remain effective shall be extended by the number of days during
the period from and including the date of the giving of such suspension notice
to and including the date on which such Holders receive notice in writing from
the Company that the use of the Prospectus may be resumed.

 

5.5.Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be reporting under the
Exchange Act, covenants to use commercially reasonable efforts to file timely
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to Sections 13(a) or 15(d) of the Exchange Act and to promptly upon
request by a Holder furnish such Holder with true and complete copies of such
filings. The Company further covenants that it shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable such Holder to sell shares of Common Stock held by such Holder without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act, including providing
any legal opinions at the expense borne by the Company. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

 



 12 

 

 

ARTICLE 6.
INDEMNIFICATION AND CONTRIBUTION

 

6.1.The Company agrees to indemnify, to the extent permitted by law, each Holder
of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including reasonable
attorneys’ fees) caused by (i) any untrue or alleged untrue statement of
material fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulations promulgated under the Securities Act,
the Exchange Act or any state securities law in connection with an offering
covered by such registration statement, except insofar as the same are caused by
or contained in any information furnished in writing to the Company by such
Holder expressly for use therein. The Company shall indemnify the Underwriters,
their officers and directors and each person who controls such Underwriters
(within the meaning of the Securities Act) to the same extent as provided in the
foregoing with respect to the indemnification of the Holder. 

 

6.2.In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company is required to
disclose under the Securities Act for use in connection with any such
Registration Statement or Prospectus and, to the extent permitted by law, shall
indemnify the Company, its directors and officers and agents and each person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses (including, without
limitation, reasonable attorneys’ fees) resulting from any (i) untrue statement
of material fact contained in the Registration Statement, Prospectus or
preliminary Prospectus or any amendment thereof or supplement thereto, (ii) any
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading or (iii) any violation by the Holders of
the Securities Act, the Exchange Act, any state securities law or any rule or
regulations promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with an offering covered by such registration
statement, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such Holder
expressly for use therein; provided, however, that the obligation to indemnify
shall be several, not joint and several, among such Holders of Registrable
Securities, and the liability of each such Holder of Registrable Securities
shall be in proportion to and limited to the net proceeds (after deducting
underwriting discount, commissions, taxes and other transaction fees and
expenses) received by such Holder from the sale of Registrable Securities
pursuant to such Registration Statement. The Holders of Registrable Securities
shall indemnify the Underwriters, their officers, directors and each person who
controls such Underwriters (within the meaning of the Securities Act) to the
same extent as provided in the foregoing with respect to indemnification of the
Company.

 

6.3.Any person entitled to indemnification herein shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 



 13 

 

 

6.4.The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

 

6.5.If the indemnification provided under Section 6.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 6.5 shall be limited to the amount
of the net proceeds (after deducting underwriting discount, commissions, taxes
and other transaction fees and expenses) received by such Holder in such
offering giving rise to such liability. The amount paid or payable by a party as
a result of the losses or other liabilities referred to above shall be deemed to
include, subject to the limitations set forth in subsections 6.1, 6.2 and 6.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 6.5 were determined by pro rata allocation or by any other method of
allocation, which does not take account of the equitable considerations referred
to in this subsection 6.5. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this subsection 6.5 from any person who was not guilty
of such fraudulent misrepresentation.

 

ARTICLE 7.
MISCELLANEOUS

 

7.1.Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail or facsimile.
Each notice or communication that is mailed, delivered, or transmitted in the
manner described above shall be deemed sufficiently given, served, sent, and
received, in the case of mailed notices, on the third business day following the
date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, electronic mail or facsimile, at such time as it is
delivered to the addressee (with the delivery receipt of the intended recipient
or the affidavit of messenger) or at such time as delivery is refused by the
addressee upon presentation. Any notice or communication under this Agreement
must be addressed to

 

the Company at:

 

FinTech Acquisition Corp

712 Fifth Avenue, 8th Floor

New York, New York 10019

Email: jmce@stbwell.com

with a copy to:

 



 14 

 

 

Ledgewood

2001 Market Street, Suite 3400

Two Commerce Square

Philadelphia, Pennsylvania 19103

Attention: J. Baur Whittlesey

Email: JWhittlesey@ledgewood.com

Facsimile: (215) 735-2513

 

and to the FTV Holders at:

 

FTV Capital

555 California Street Suite 2900

San Francisco, CA 94109

Attention: Chris Winship and David Haynes

Phone: (415) 229-3000

Email: cwinship@ftvcapital.com and dhaynes@ftvcapital.com

Facsimile: (415) 229-3005

 

with a copy to:

 

Kirkland & Ellis LLP

555 California Street

San Francisco, CA 94104

Attention: Jeffrey B. Golden, P.C.

Email: jgolden@kirkland.com

Facsimile: (415) 439-1331

 

and to the CC Shareholders at the respective addresses set forth on Annex I.

 

Any party may change its address for notice at any time and from time to time by
written notice to the other parties hereto, and such change of address shall
become effective thirty (30) days after delivery of such notice as provided in
this Section 6.1.

 

7.2.Assignment; No Third Party Beneficiaries.

 

7.2.1.This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part
without the prior consent of the Holders of Registrable Securities, which
consent shall not be unreasonably withheld. A Holder may assign or delegate its
rights, duties or obligations under this Agreement in whole or in part, and the
rights of the Holders of Registrable Securities hereunder shall be assignable,
delegable or transferable in conjunction with and or to the extent of any
transfer of Registrable Securities by any such Holder, only with the prior
written consent of the Company, which consent shall not be unreasonably
withheld; provided, however, that no consent of the Company shall be required if
a Holder of Registrable Securities assigns or delegates its rights, duties or
obligations under this Agreement to any of its affiliates, partners (direct or
indirect), members, equityholders or shareholders.

 

7.2.2.This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the Holders.

 

7.2.3.This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement.

 



 15 

 

 

7.3.Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

7.4.Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION.
Any legal suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted in the
United States District Court for the District of Delaware or any Delaware State
court, and each party irrevocably submits to the exclusive jurisdiction of such
courts in any such suit, action or proceeding.

 

7.5.Amendments and Modifications. Upon the written consent of the Company and
the Holders, compliance with any of the provisions, covenants and conditions set
forth in this Agreement may be waived, or any of such provisions, covenants or
conditions may be amended or modified. No course of dealing between any Holder
or the Company and any other party hereto or any failure or delay on the part of
a Holder or the Company in exercising any rights or remedies under this
Agreement shall operate as a waiver of any rights or remedies of any Holder or
the Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.

 

7.6.Termination. This Agreement shall terminate upon the earlier of (i) the date
as of which all of the Registrable Securities have either been sold or
distributed pursuant to a Registration Statement, (ii) the date as of which all
of the Registrable Securities cease to be Registrable Securities or (iii) the
date that is 36 months following the expiration of the FTV Shelf Registration
Statement; provided, however, that if this Agreement is to be terminated
pursuant to clause (iii) and the during the term of this Agreement the Company
has delayed the initial filing or effectiveness of, or suspended the use of, any
Registration Statement pursuant to Sections 3.1.7, 4.1.2, 4.3 or 5.4, the term
of this Agreement shall be extended for the period required to ensure that any
such delayed or suspended Registration Statement shall remain effective for a
period of 12 months. The provisions of Section 5.5 and Article 6 shall survive
any termination.

 

7.7.Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations hereunder will result in material
irreparable injury to the Holders for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of any such failure, the Holders may obtain such relief as
may be required to specifically enforce the Company’s obligations hereunder. The
Company further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

 

7.8.Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities and the holders with
rights under the Founder Registration Rights Agreement, has any rights to
require the Company to register any securities of the Company for sale or to
include such securities of the Company in any Registration filed by the Company
for the sale of securities for its own account or for the account of any other
person. After the date of this Agreement, the Company shall not, without the
prior written consent of each Holder, enter into any agreement with any holder
or prospective holder of any securities of the Company that would grant such
holder registration rights pari passu with or senior to those granted to the
Holders hereunder.

 

7.9.Further Assurances. If the Holders or any of its affiliates seek to
effectuate a distribution in kind of all or part of their respective Registrable
Securities to their respective affiliates, partners (direct or indirect),
members, equityholders or shareholders, the Company shall, subject to any
applicable contractual transfer restrictions, work with the foregoing persons to
facilitate such distribution in kind in the manner reasonably requested.

 

[SIGNATURE PAGES FOLLOW]

 



 16 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

COMPANY:

 

FINTECH ACQUISITION CORP.

a Delaware corporation

      By:  /s/ Daniel Cohen    

Name: Daniel Cohen

Title: Chief Executive Officer and President

 

[Registration Rights Agreement]

 



 17 

 

 



  HOLDERS:    

FTVENTURES III, L.P.

 

By: FTVentures Management III, LLC
Its: General Partner

 

  By: /s/ Richard Garman     Name: Richard Garman     Title: Managing Member

 

 

FTVENTURES III-N, L.P.


By: FTVentures Management III, LLC
Its: General Partner

 

  By: /s/ Richard Garman     Name: Richard Garman     Title: Managing Member  

 

FTVENTURES III-T, L.P.


By: FTVentures Management III, LLC
Its: General Partner

 

  By: /s/ Richard Garman     Name: Richard Garman     Title: Managing Member

 

[Registration Rights Agreement] 

 



 18 

 

 



  /s/ Brian Shanahan   Brian Shanahan       The SDAO Family Grantor Retained
Annuity Trust       /s/ J. Sdao   Trustee       SDAO FAMILY II, LLC       /s/ J.
Sdao   Authorized Person       /s/ Rush Taggart   Rush Taggart       /s/ Renee
Hritz   Renee Hritz       /s/ Randy Langlois   Randy Langlois       MKY
INVESTMENTS, LLC       /s/ Laith Yaldoo   Laith Yaldoo   Member       /s/ Linda
Intagliata   Linda Intagliata       /s/ Kevin McGuire   Kevin McGuire       /s/
Kevin Gainer   Kevin Gainer       /s/ Kelly Armstrong   Kelly Armstrong      
/s/ John Katoula   John Katoula       /s/ John J. Caufield   John J. Caufield

 



 19 

 



 

  J&R MOHR LIMITED PARTNERSHIP       /s/ Gregory Mohr   Gregory Mohr   General
Partner       /s/ Tim Hutteger   Tim Hutteger       /s/ Ashley Hutteger   Ashley
Hutteger       /s/ Ryan Gildersleeve   Ryan Gildersleeve       /s/ Eric Odegard
  Eric Odegard       /s/ Alex Chapman   Alex Chapman       /s/ Adam Moss   Adam
Moss

 

 

20